Dismiss and Opinion Filed June 7, 2013




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-13-00597-CR
                                      No. 05-13-00604-CR
                                      No. 05-13-00605-CR
                                      No. 05-13-00606-CR

                                SAMUEL NEITHER, Appellant

                                                V.

                               THE STATE OF TEXAS, Appellee

                   On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
     Trial Court Cause Nos. F10-00941-M, F10-00942-M, F10-00943-M, F10-00944-M

                               MEMORANDUM OPINION
                     Before Chief Justice Wright and Justices Myers and Evans

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved

the motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED

and that this decision be certified below for observance. See TEX. R. APP. P. 42.2(a).


                                                      PER CURIAM

Do Not Publish
TEX. R. APP. P. 47
130597F.U05